LOYEDY, J.
Plaintiff brings this action to recover $350 claimed to be -due *253under an alleged contract of employment with defendant, by the terms of which, if plaintiff should find a purchaser for its unsold stoek, he was to receive for his services a commission of five per cent, on the number of shares disposed of through his efforts. These facts are duly pleaded in the complaint, and it is further alleged therein that plaintiff induced the firm of Maas Bros, to purchase $7,000 of -the capital stock of defendant corporation, which sum was paid by the purchasers to the corporation.
This claim was contested upon the following grounds, substantially set forth in the answer: First, that the contract of employment was contingent upon plaintiff subscribing and paying for $3,000 of the capital stock himself; second, that the defendant was to complete a contract of sale on terms specified at the time of the employment; third, that the sale was consummated after plaintiff’s employment had terminated. These affirmative matters of defense were put in issue by reply. Plaintiff had a verdict for the amount claimed in the complaint, and this appeal is from an order denying a motion for a new trial.
As conceded by the parties on the argument, the evidence to support these issues presented questions purely of fact, and an examination of the record plainly discloses that there was a decided conflict thereon at the trial, which the verdict has determined in favor of the plaintiff, which conclusion is not so palpably against the weight of evidence that we are authorized to interfere with it.
Order affirmed.